Title: From John Adams to Thomas Jefferson, 20 February 1801
From: Adams, John
To: Jefferson, Thomas



Sir
Washington Feb. 20th 1801

In order to save you the trouble and expence of purchasing horses & carriages, which will not be necessary, I have to inform you that I shall leave in the stables of the United States seven horses and two carriages with harness the property of the United States. These may not be suitable for you, but they will certainly save you a considerable expence as they belong to the studd of the Presidents Household.
I have the Honor to be with great respect, Sir your most obed. & hum servt.

John Adams